Citation Nr: 1123044	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected hypertension.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision rendered by the RO.   

In May 2009, the Veteran testified at a hearing held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the claims file.  

In October 2009, the Board remanded the case to the RO for further development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims that he never received the Supplemental Statement of the Case (SSOC) issued in February 2011 and has been unable to respond thereto.  

The claims file shows that the February 2011 SSOC was returned to the AMC by the postal service.  A notation on the envelope indicates that the forward time had expired.  

A new address listed on the envelope.   In April 2011, the Board sent a letter to the Veteran at this address informing him that the Board had received his appeal.  This letter was not returned to the Board.  

Furthermore, the Veteran mailed additional documents to the Board from this address.  In addition, the Veteran's representative informed VA that this was the most recent address for the Veteran.  

For these reasons, the Board finds that the February 2011 SSOC and any future SSOC should mailed to this address.  The Veteran should be given an appropriate amount of time to respond.  

In April 2011, the Veteran forwarded VA and private medical records to the Board for review.  These records, in part, concern his instant claims, and the Veteran is not shown to have submitted a waiver of initial consideration of this evidence by the RO.

In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.

Hence, the most appropriate action is to have the RO initially consider this additional evidence associated with the record since the issuance of the February 2011 SSOC as part of its post-remand evidentiary review.

During the June 2010 VA examination, the Veteran reported being hospitalized for elevated blood pressure.  Because there records have not been obtained for review, the RO should attempt to obtain copies of any pertinent records.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of records referable to any recent treatment or hospitalization received for the service-connected hypertension.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

The RO also should notify the Veteran that he may submit medical evidence or treatment records to support his claims.

2.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of the case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



